SCHOOL DISTRICT ELECTION — VOTING PROCEDURES (1) All persons are required by the provisions of 70 O.S. 1-15 [70-1-15] (1970) to be registered with the County Election Board of the County in which such person resides in order to vote in any School District Election.  (2) Challengers are permitted at each polling place at School Elections as provided in 70 O.S. 4-18 [70-4-18] (1961).  (3) Officials of a School District Election are not authorized to conduct a recount of the ballots cast.  (4) There are no provisions in the law for separating challenged and unchallenged votes and, therefore, the ballots may not be separated. (5) Watchers are not authorized in School District Elections.  The Attorney General has considered your letter dated January 18, 1971, wherein you ask the following questions: 1. To be a qualified elector in the School Board Election under 70 O.S. 1-15 [70-1-15] (1970), the question is, "Is it required that each elector be a registered voter with the County Election Board"? 2. Are challengers permitted at each polling place at School Board Elections.  3. If the votes are challenged, what provisions are there for recount or are there provisions for separation of challenged or unchallenged votes? 4. Are there any provisions for watchers in the polling places in School Board Elections? In answer to your first question, 70 O.S. 1-15 [70-1-15] (1970), provides in part as follows: ". . .All persons shall be required to be registered with the County Election Board of the County in which such person resides in order to vote in any School or School District Election, . . ." In answer to your first question, it is clear that each elector in a School Board Election is required to be registered with the County Election Board.  In answer to your second question, 70 O.S. 4-18 [70-4-18] (1961), provides for challenges as follows: "If any person offering to vote at a School District Meeting shall be challenged as unqualified by any School District elector, the Chair- man presiding shall declare to the person challenged the qualifications of the School District elector; and if such challenge be not withdrawn, the Chairman, who is hereby authorized shall tender to the person offering to vote the following oath of affirmation: `You do solemnly swear (or affirm) that you are an actual resident of this School District and that you are qualified by law to vote at this meeting.' Any person taking such oath or affirmation shall be entitled to vote on all questions voted upon at such meeting." It is clear from the above language that challengers are permitted at each polling place in School District Elections.  In response to the first part of your third question, the Attorney General held on May 11, 1965, in Opinion No. 65-214, as follows: "Neither the election officials appointed by the Board of Education nor the members of the Board of Education of a School District are authorized by law to conduct a recount of the ballots cast in a School Election in such District, after the official results have been certified to the Board of Education by the election officials." We can find no change in the law since Opinion No. 65-214 was rendered.  In response to the second part of your third question, there are no provisions in the law for the separation of challenged or unchallenged votes. Public officers have only such authority as is conferred upon them by law. Brown v. State Election Board, Okla.,369 P.2d 140. Your fourth question concerning watchers in polling places has been previously considered by the Attorney General and on May 4, 1963, in Opinion No. 63-152, the Attorney General said: "The Attorney General is therefore, of the opinion that watchers are not authorized in an annual School District Election,. . ." We can find no change in the law since the above Opinion was rendered. It is, therefore, the opinion of the Attorney General that the first question be answered in the affirmative. All persons are required by the provisions of 70 O.S. 1-15 [70-1-15] (1970) to be registered with the County Election Board of the County in which such person resides in order to vote in any School Election.  It is the opinion of the Attorney General that the second question be answered in the affirmative. Challengers are permitted at each polling place in School Elections as provided in 70 O.S. 4-18 [70-4-18] (1961).  In answer to the first part of your third question, it is the opinion of the Attorney General that officials of a School District Election are not authorized to conduct a recount of the ballots cast.  It is the opinion of the Attorney General that the second part of the third question be answered in the negative. There are no provisions in the law for separating challenged and unchallenged votes and, therefore, the ballots may not be separated.  It is further the opinion of the Attorney General that the fourth question be answered in the negative. Watchers are not authorized in School District Elections.  (Marvin C. Emerson)